By the

Court.—Lyon, J.,
delivering the opinion.
The only question in this sase is, whether that part of the plaintiff’s account, which was barred by the Statute'of Limitations, was revived by the subsequent promise of the defendant to pay it? We do not think that it was. The Act of February 20,1856, Pam. 238, declares, “that from and after the passage of this Act, no promise or acknowledgement of a debt made after the Statute of Limitations has commenced shall be sufficient to revive the same, unless such promise, acknowledgment or admission shall be reduced to writing, or some note or memorandum thereof made in writing and subscribed by the person or persons making the same, or some other person thereunto by him lawfully authorized.” Under this Act, the promise to revive the old debt must be in writing, no matter whether made with or without consideration. The statute is imperative, admits of no exception, and we have no power or wish to go beyond' its plain letter.
Let the judgment be affirmed.